DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3 and 28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/22.

Claim Objections
Claim 5 is objected to because of the following informalities: “the transverse” should read “transverse” and “the longitudinal” should read “a longitudinal”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: “the edge” should read “an edge” should read.  Appropriate correction is required.

Claim 31 is objected to because of the following informalities: “the mechanical contact” should read “mechanical contact” should read.  Appropriate correction is required.

Claim 62 is objected to because of the following informalities: “2 cm2” should read      
“2cm2”.  Appropriate correction is required.

s 63 and 64 are objected to because of the following informalities: delete first occurrence of “according to” in line 1; “the waveguide facets” should read “waveguide facets”; “the location” should read “a location”; “the edge” should read “an edge”. Appropriate correction is required.

Claim 65 is objected to because of the following informalities: “the mechanical” should read “a mechanical” and “the same” should read “a same”.  Appropriate correction is required.

Applicant is invited to correct any other grammatical errors. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 26, 27, 64 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Dobbelaere et al. (U.S. PG Pub. # 2006/0239612 A1).

In Re claims 1, 2, 26 and 27, ‘612 teaches a method for integrating photonic circuits comprising optical waveguides (core region, par. 0066, 1241, 1242, 1207, 1208), where a smaller chip (1202) with at least one first photonic circuit (core and/or 1247, 1248) is aligned and bonded on top of a larger chip (1204) having at least one second photonic circuit (par. 0065) in order to couple light between optical waveguides (1207 and 1208) on each chip, wherein light couples first from the larger chip to the smaller chip and then back to the larger chip from said smaller chip (par. 0068), wherein optical coupling between the waveguides is a single-sided coupling occurring from a single side of said smaller chip (fig. 12).
	Furthermore, the terms smaller and larger have no reference thus have no metes or bounds. For examining purposes examiner interprets smaller and larger to mean in the cross-sectional view as seen in figs. 11 and 12.
	
	In Re claim 7, ‘612 teaches wherein the optical waveguides (1241, core, 1242) on said smaller chip are bent using mirrors (1247 and 1248), Euler bends or other compact light turning elements with a bending radius of 1 mm or less.

	In Re claim 8, ‘612 teaches shorter length of smaller chip than larger chip (fig. 12).

	In Re claim 64, ‘612 teaches wherein waveguide facets (1241 and 1209) on both chips are defined lithographically (par. 0025) and the location of each waveguide facet is precisely aligned with respect to a mechanical alignment feature (fiducials) on an edge (bottom and top edges) of that chip.

.


Claims 1, 2, 4, 5, 8, 26, 27, 29, 30 and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (U.S. PG Pub. # 2014/0079082 A1).
	In Re claims 1, 2, 26 and 27, ‘082 teaches a method for integrating photonic circuits comprising optical waveguides (121, 104, 105), where a smaller chip (120) with at least one first photonic circuit (par. 0027) is aligned and bonded on top of a larger chip (100) having at least one second photonic circuit (pars. 0025 – 0027) in order to couple light between optical waveguides on each chip, wherein light couples first from the larger chip to the smaller chip and then back to the larger chip from said smaller chip (fig. 1c); wherein optical coupling between the waveguides is a single-sided coupling occurring from a single side of said smaller chip (fig. 1c).

	In Re claims 4 and 29, ‘082 teaches wherein mechanical alignment features are formed on both said smaller and said larger chip to passively and precisely align the two chips and their respective waveguides together in at least one direction. (112, 113, 114, 122 and side of 100 at 106 and 107).

	In Re claims 5 and 30, ‘082 teaches wherein the mechanical alignment features support passive self-alignment in both the longitudinal direction and the transverse direction of said chips (figs. 1A – 1C).

	In Re claim 8, ‘082 teaches wherein the length of at least one waveguide on said smaller chip is shorter than the length of the smaller chip (figs. 1a or 2a).

	In Re claim 63, ‘082 teaches facets (106, 107, 123, 124) as claimed and facets aligned with respect to a mechanical alignment feature on an edge (bottom edge at 122) of smaller chip.
Furthermore, applicant is claiming the product including the process of making the facets, and therefore is of "product-by-process" nature.  The courts have been holding for quite some time that the determination of the patentability of product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964 (Fed. Cir. 1985); and patentability of claim to a product does not rest merely on a difference in the method by which that product is made. Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  Thus a prior art product which possesses the claimed product characteristics can anticipate or render obvious the claim subject matter regardless of the manner in which it is fabricated.  A rejection based on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the status is eminently fair and acceptable. In re Brown and Saffer, 173 USPQ 685 and 688; In re Pilkington, 162 USPQ 147.


Claims 1, 2, 4, 5, 6, 8, 9, 26, 27, 29 – 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tidmarsh et al. (U.S. Patent # 6,400,500 B1).
In Re claims 1, 2, 26, 27, ‘500 teaches a method for integrating photonic circuits comprising optical waveguides, where a smaller chip (30) with at least one first photonic circuit (33, 32, 47, 31) is aligned and bonded on top of a larger chip (36) having at least one second photonic circuit in order to couple light between optical waveguides (31, 32, 37, 38) on each chip, wherein light couples first from the larger chip to the smaller chip and then back to the larger chip from said smaller chip (fig. 2); wherein optical coupling between the waveguides is a single-sided coupling occurring from a single side of said smaller chip (fig. 2).

	In Re claim 4, ‘500 teaches wherein mechanical alignment features are formed on both said smaller and said larger chip to passively and precisely align the two chips and their respective waveguides together in at least one direction (40, 52, 55, 56).

	In Re claim 5, ‘500 teaches wherein the mechanical alignment features support passive self-alignment in both the longitudinal direction and the transverse direction of said chips (col. 4, lines 1 – 8).

	In Re claim 6, ‘500 teaches wherein the longitudinal alignment is based on the mechanical contact between the edges (40 and 52) of the chips where optical coupling occurs, and the transverse alignment (left to right of fig. 2) is based on the mechanical contact between alignment features (sides of 55 and sides of 56) that are locally invariant in the longitudinal direction (up and down) and insensitive to variations in the exact location of the chip edge and wherein at least one tapered feature (56 slopes downward) on said larger chip mechanically interacts with alignment features (56 side and top, fig. 3) on said smaller chip when the optically 

	In Re claim 8, ‘500 teaches the claimed limitation as seen in fig. 2.

	In Re claim 9, ‘500 teaches wherein said at least one first photonic circuit of said smaller chip includes at least one array of the following devices or combinations of them: SOAs, EAMs, light emitting diodes (LEDs), lasers (33, col. 3, lines 12 – 16, col. 5, lines 35 – 39).

	In Re claim 29, ‘500 teaches wherein mechanical alignment features (55, 56, 35, 40) are formed on both said smaller and said larger chip to passively and precisely align the two chips and their respective waveguides together in at least one direction.

	In Re claim 30, ‘500 teaches wherein the mechanical alignment features provide passive self-alignment in both the longitudinal direction and the transverse direction of said chips (col. 4, lines 1 – 3).

	In Re claim 31, ’500 teaches wherein the mechanical contact between the edges (40 and 52) of the chips where optical coupling occurs provide said longitudinal alignment (when fig. 2 if arranged vertically), and the mechanical contact between alignment features (55 and 56) that are locally invariant in the longitudinal direction and insensitive to variations in the exact location of the chip edge provide said transverse alignment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (U.S. PG Pub. # 2014/0079082 A1).
‘082 teaches the circuit of claim 27 and flip chip bonding (par. 0013), but is silent to the dimensions as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the smaller chip (120) to have a footprint of less than 2 square cm as claimed so as to allow for a more compact circuit thus 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHAD H SMITH/            Primary Examiner, Art Unit 2874